976 So. 2d 103 (2008)
Cathy BIDDLE, Petitioner,
v.
Scott ELLIS, Clerk of the Court, Brevard County, Respondent.
No. 5D07-1923.
District Court of Appeal of Florida, Fifth District.
February 29, 2008.
Robert R. Berry, of Eisenmenger & Berry, Viera, for Petitioner.
Richard E. Stadler, of Stadler & Harris, P.A., Titusville, for Respondent.

ON MOTION FOR REHEARING
PER CURIAM.
We have considered the arguments raised by the petitioner in her motion for rehearing and conclude that the trial court was correct in rejecting her constitutional challenge to section 903.286, Florida Statutes. Accordingly, prohibition is denied.
WRIT DENIED.
GRIFFIN, PLEUS and MONACO, JJ., concur.